Citation Nr: 1100240	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-17 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected degenerative joint disease, left ankle.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In April 
2007, the RO denied a claim for "degenerative disc disease of 
the lumbar spine (claimed as back injury)," and granted service 
connection for degenerative joint disease, left ankle, and 
assigned a 10 percent evaluation.  In May 2007, the RO denied a 
claim for service connection for bilateral hearing loss.  

In April 2010, the Veteran was afforded a hearing before F. Judge 
Flowers, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the Chairman of 
the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have a low back disability, or bilateral 
hearing loss, as the result of disease or injury that occurred 
during his active military service.  

2.  The Veteran's service-connected left ankle degenerative joint 
disease is shown to be productive of pain, and a marked 
limitation of motion, but not ankylosis.




CONCLUSIONS OF LAW

1.  A low back disability, and bilateral hearing loss, were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2010).

2.  The criteria for an initial evaluation of 20 percent, and no 
more, for service-connected left ankle arthritis have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5270, 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that he has a low back disability, and 
bilateral hearing loss, due to his service.  A review of the 
transcript of his hearing, held in April 2010, shows that he 
testified that he injured his low back in the same explosion of a 
landmine under his armored vehicle in Vietnam that resulted in 
his service-connected left ankle disability.  He further asserts 
that  he has bilateral hearing loss due to exposure to loud noise 
during service, to include artillery, small arms fire, and 
explosions.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).  Service connection may also be granted for 
arthritis, and an organic disease of the nervous system, such as 
a sensorineural hearing loss, when it is manifested to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2010).  It is appropriate to consider high 
frequency sensorineural hearing loss an organic disease of the 
nervous system and, therefore, a presumptive disability.  See 
Memorandum, Characterization of High Frequency Sensorineural 
Hearing Loss, Under Secretary for Health, October 4, 1995; 38 
C.F.R. § 3.309(a) (2010).  

The law provides that, in the case of any veteran who engaged in 
combat with the enemy in active service, satisfactory lay or 
other evidence of an injury incurred in service shall be accepted 
as sufficient proof of service incurrence of the injury if the 
evidence is consistent with circumstances of service and 
notwithstanding that there is no official record of service 
incurrence of the injury.  38 U.S.C.A. § 1154(b) (West 2002); see 
also VAOPGCPREC 12-99, 65 Fed. Reg. 6256- 6258 (2000).  

In this regard, the Veteran's discharge (DD Form 214) shows that 
he received the Purple Heart, Combat Infantryman Badge, and the 
Bronze Star Medal with "V" device.  Therefore, participation in 
combat is established and the Veteran is entitled to the 
presumptions at 38 U.S.C.A. § 1154(b).  However, the United 
States Court of Appeals for Veterans Claims (Court) has held that 
38 U.S.C.A. § 1154 does not alter the fundamental requirements of 
a diagnosis, and a medical nexus to service.  See Brock v. Brown, 
10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996).  

A.  Low Back Disability

The Veteran's service treatment reports do not show any relevant 
treatment.  The Veteran's separation examination report, dated in 
May 1973, shows that his spine was clinically evaluated as 
normal.  In an associated "report of medical history," he 
denied having recurrent back pain.  

As for the post-service medical evidence, it consists of VA 
reports, dated in 2006.  This evidence includes VA progress 
notes, dated in 2006, which note a history of chronic back pain 
"secondary to trauma." 

A VA general medical examination report, dated in December 2006, 
contains a diagnosis of chronic low back pain.  

A VA joints examination report, dated in December 2006, shows 
that the Veteran complained of pain in his mid- to lower back 
region with radiation into the buttocks.  He denied a history of 
back surgery or physical therapy.  The relevant impression was 
degenerative disc disease of the lumbar spine.  An X-ray of the 
lumbar spine was noted to show some mild degenerative disc 
disease at L5-S1, with some mild anterior spurring in the lower 
lumbar region with some facet joint arthropathy.  The examiner 
noted that there was no evidence of low back symptoms during 
service, and concluded that it is less likely than not that his 
lumbar degenerative disc disease is related to his service.  

The Board finds that the claim must be denied.  The Veteran was 
not treated for back symptoms during service.  In addition, a 
back disorder was not noted upon separation from service; at that 
time, his spine was clinically evaluated as normal, and he denied 
a history of recurrent back pain.  Therefore, even accepting his 
account of an in-service combat injury, a chronic back disorder 
is not factually shown during service.  See 38 C.F.R. § 3.303(a).  
As for the post-service medical evidence, the earliest medical 
evidence of a lumbar spine disorder is dated in 2006.  This is 
approximately 33 years after separation from service.  This 
lengthy period without treatment is evidence that there has not 
been a continuity of symptomatology, and it weighs heavily 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In addition, there is no competent evidence of a nexus 
between the post-service diagnosis of a back disorder and the 
Veteran's service.  See 38 C.F.R. § 3.303(d).  In this regard, 
the only competent opinion of record is found in the December 
2006 VA examination report, and this opinion weighs against the 
claim.  The examiner indicated that his opinion was based on a 
review of the Veteran's medical files.  Although the Veteran's 
assertions as to a back injury and back symptoms that he 
experienced during service are considered to be credible, 38 
U.S.C.A. § 1154(b), there is no competent evidence of a medical 
nexus between a current back condition and that injury during 
service.  Brock; Libertine.  Finally, there is no medical 
evidence to show that arthritis of the lumbar spine was manifest 
to a compensable degree within one year of separation from 
service, and presumptive service connection is not warranted.  
See 38 C.F.R. §§ 3.307, 3.309.  
In summary, the evidence does not show that the Veteran has a 
lumbar spine disability that is related to his service, and the 
Board finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  

B.  Bilateral Hearing Loss

In addition to the law discussed supra, applicable regulations 
provide that impaired hearing shall be considered a disability 
when the auditory thresholds in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores are 94 
percent or less.  38 C.F.R. § 3.385 (2010).  

When a medical professional determines that a current condition 
is related to an inservice event, then it necessarily follows 
that the current condition was incurred during service.  Godfrey 
v. Derwinski, 2 Vet. App. 352 (1992) (if a medical relationship 
exists between current hearing loss and inservice acoustical 
trauma, it follows that an injury was incurred during service); 
Hensley v. Brown, 5 Vet. App. 155 (1993) (notwithstanding that 
hearing loss was not noted upon separation, a medial relationship 
between current hearing loss and noise exposure during service 
demonstrates that the veteran incurred an injury during service).  

The Veteran's service treatment reports include two reports, 
apparently dated in July 1970 (the year of the date stamp is 
unclear) which shows treatment for complaints of an ear that had 
"popped" as he was flying on an airplane, with ringing, pain, 
and decreased hearing.  The second report notes "[illegible] 
otitis" of the left ear.  The Veteran's separation examination 
report, dated in May 1973, shows that his ears and drums were 
clinically evaluated as normal; it does not include audiometric 
test results.  In an associated "report of medical history," 
the Veteran denied a history of ear trouble, or hearing loss.  

As for the post-service medical evidence, it consists of VA 
reports, dated in 2006.  This evidence includes a VA audiometric 
examination reports, dated on December 2, 2006 and in April 2007, 
which both essentially state that the audiometric test results 
were invalid due to the presence of cerumen, with the April 2007 
report noting that the right ear canal was "completely 
occluded."   The Board will therefore not discuss or consider 
these test results.  These reports show that the Veteran reported 
a two-year history of employment as a metal polisher, with use of 
hearing protection, and that he denied recreational noise 
exposure.  

A December 2006 VA general medical examination report shows that 
the Veteran reported a post-service employment history that 
included working as a metal polisher.  

VA progress notes show that the Veteran was noted to have right-
sided hearing loss, and that he reported an employment history 
that includes 15 years as an "iron worker."  See July 2006 
report.  

A VA examination report, dated on December 12, 2006, shows that 
the Veteran has bilateral hearing loss, as it is defined for VA 
purposes at 38 C.F.R. § 3.385.  The report notes moderately 
severe sensorineural hearing loss at 4,000 Hz, bilaterally.  The 
examiner concluded, "Due to lack of evidence in the C-file and 
the lack of proximity between the dates of service and the onset 
of (1980, during an airplane flight) and the date of this 
evaluation, it is my opinion that the Veteran's complaint of 
tinnitus and the above noted hearing loss are not as least as 
likely as not related to his military service."  The Board 
parenthetically notes that the reference to a "1980" report of 
tinnitus appears to be a typographical or other form of error, as 
the Veteran was separated from service in 1973, and this appears 
to have been a reference to the Veteran's July (presumably 1970) 
service treatment report, which noted a complaint of tinnitus; 
despite this opinion, in January 2007, the RO generously granted 
service connection for tinnitus for unclear reasons.  

The Board has determined that the claim must be denied.  The 
Veteran was treated for otitis on one occasion during service, 
with no treatment for hearing loss, and he denied a history of 
hearing loss upon separation from service.  In addition, the 
earliest medical evidence of hearing loss is dated in December 
2006.  This is approximately 33 years after separation from 
service.  This lengthy period without treatment is evidence that 
there has not been a continuity of symptomatology, and it weighs 
heavily against the claim.  Maxson.  Furthermore, there is no 
competent evidence to show that the Veteran has hearing loss that 
is related to his service.  In this regard, the only competent 
opinion is found in the December 2006 VA examination report, this 
opinion weighs against the claim.  Finally, there is no competent 
evidence to show that sensorineural hearing loss was manifested 
to a compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  Although the Veteran is 
shown to have participated in combat, the Court has held that 38 
U.S.C.A. § 1154 does not alter the fundamental requirements of a 
diagnosis, and a medical nexus to service.  Brock; Libertine.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be denied.   

C.  Conclusion

With regard to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).

The issues on appeal are based on the contentions that a lumbar 
spine disability, and bilateral hearing loss, were caused by 
service.  To the extent that the Veteran asserts that he has low 
back symptoms, and hearing loss symptoms, his statements are 
competent evidence to show that he experienced these symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from the 
weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence; if the Board concludes that the 
lay evidence presented by a veteran is credible and ultimately 
competent, the lack of contemporaneous medical evidence should 
not be an absolute bar to the veteran's ability to prove his or 
her claim of entitlement to disability benefits based on that 
competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006).  

In summary, the Veteran does not have the requisite skills, 
knowledge, or training, to be competent to provide a diagnosis 
for either of the claimed conditions, or to state whether either 
of such conditions were caused or aggravated by service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, 
while the Board acknowledges that the absence of any 
corroborating medical evidence supporting her assertions does not 
render his statements incredible in and of itself, such absence 
is for consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of a veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (noting that lay evidence can be competent to 
establish a diagnosis when a layperson is competent to identify 
the medical condition).  In this case, the Veteran's service 
treatment records have been discussed.  His post-service medical 
records do not show the existence of either bilateral hearing 
loss, or a lumbar spine disability, prior to 2006.  In December 
2006, VA examiners determined that his hearing loss, and his 
lumbar spine disorder, were not related to his service; there are 
no competent, contrary opinions of record.  Given the foregoing, 
the Board finds that the service treatment reports, and the post-
service medical evidence, outweigh the Veteran's contentions to 
the effect that he has the claimed conditions that are related to 
his service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied. 

The Board has considered the applicability of "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  38 
U.S.C.A. § 5107(b).  


II.  Increased Initial Evaluation 

The Veteran asserts that he is entitled to an initial evaluation 
in excess of 10 percent for service-connected degenerative joint 
disease, left ankle.  During his hearing, held in April 2010, he 
testified that he had left ankle symptoms that included pain, 
swelling, locking up, and decreased motion, and that he had to 
take several medications on a daily basis.  He stated that he had 
to use a cane due to his left ankle pain.  

As for the history of the disability in issue, the Veteran's 
service treatment reports show that in February 1970, he was 
treated for left femur and ankle pain after his tracked vehicle 
hit a mine.  An X-ray was noted to be normal, and not to show a 
fracture.  He was noted to have a sprained left ankle.  He 
received occasional treatment thereafter, with notation of 
"inversion sprain left ankle."  A July 1972 report noted 
moderate to moderately severe post-traumatic arthritis of the 
left ankle.  The Veteran's separation examination report, dated 
in May 1973, showed that his lower extremities, and feet, were 
clinically evaluated as normal.  An associated "report of 
medical history" noted a history of foot trouble.  See 38 C.F.R. 
§ 4.1 (2010).      

In January 2007, the RO granted service connection for left ankle 
degenerative joint disease, evaluated as 10 percent disabling, 
with an effective date for service connection, and the 10 percent 
evaluation, of April 28, 2006.  The Veteran has appealed the 
issue of entitlement to an initial evaluation in excess of 10 
percent.  

The Veteran is appealing the original assignment of a disability 
evaluation following an award of service connection.  In such a 
case, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

The Veteran's left ankle has been evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes (DC's) 5010-
5271.  See 38 C.F.R. § 4.27 (2010) (hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen).  This hyphenated diagnostic code may be read to indicate 
that traumatic arthritis is the service-connected disorder, and 
it is rated as if the residual condition is a left ankle 
limitation of motion under DC 5271.  

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis shall be 
rated as degenerative arthritis under Diagnostic Code 5003.  
Under Diagnostic Code 5003, degenerative arthritis is rated on 
the basis of limitation of motion for the specific joint 
involved.

Under DC 5271, a 10 percent rating is warranted for a moderate 
limitation of ankle motion.  A 20 percent rating is warranted for 
a marked limitation of ankle motion.

The standardized description of joint measurements is provided in 
Plate II under 38 C.F.R. § 4.71.  Normal dorsiflexion of the 
ankle is from 0 to 20 degrees.  Normal plantar flexion of the 
ankle is from 0 to 45 degrees.  

A VA examination report, dated in December 2006, shows that the 
examiner stated that the Veteran's claims file and service 
treatment reports had been reviewed.  He reported left ankle pain 
upon prolonged standing or walking.  He stated that he used high 
ankle boots, and a cane for both his ankle and low back symptoms.  
He stated that he took Ibuprofen, methocarbamol, and Tylenol for 
pain.  On examination, the Veteran's left ankle had dorsiflexion 
from 0 to 5 degrees, "further limited by arthrofibrosis at 5," 
plantar flexion from 0 to 30 degrees, eversion from 0 to 10 
degrees, without pain , and inversion from 0 to 10 degrees, 
without pain.  An X-ray was noted to show moderate joint space 
narrowing at the tibiotalar joint with some anterior osteophytes 
along the anterior distal tibia, and some changes of the distal 
fibula consistent with possible previous injury.  The relevant 
impression was left ankle moderate degenerative joint disease.  

The Board finds that the criteria for an initial evaluation of 20 
percent have been met.  The only specific findings as to the 
range of motion in the ankles are found in the December 2006 VA 
examination report, which show that the Veteran's ankles had 
dorsiflexion from 0 to 5 degrees, "further limited by 
arthrofibrosis at 5 (degrees)," and plantar flexion from 0 to 30 
degrees.  Thus, he is shown to have only one-quarter the normal 
range of dorsiflexion and two-thirds the normal range of normal 
plantar flexion.  See 38 C.F.R. § 4.71, Plate II.  In the Board's 
judgment, this is sufficient to show a "marked" limitation of 
motion.  The Board therefore finds that the criteria for an 
initial evaluation of 20 percent under DC 5271 have been met.  To 
this extent, the claim is granted.  

An initial evaluation in excess of 20 percent is not warranted.  
Under 38 C.F.R. § 4.71a, DC 5270, a 30 percent rating is 
warranted for: ankle, ankylosis of: In plantar flexion between 30 
degrees and 40 degrees; or in dorsiflexion between 0 degrees and 
10 degrees.  

Ankylosis is immobility and consolidation of a joint due to 
disease, injury, surgical procedure.  Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).

In this case, there is no evidence to show that the Veteran's 
left ankle is productive of ankylosis.  Accordingly, the Board 
finds that the criteria for an initial evaluation in excess of 20 
percent under DC 5270 have not been met, and that to this extent, 
the claim must be denied.  

Finally, an initial evaluation in excess of 20 percent is not 
warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995); VAGCOPPREC 9-98, 63 Fed. 
Reg. 56704 (1998).  In this case, the medical evidence does not 
contain evidence of such symptoms as neurological impairment, 
incoordination, loss of strength, or any other findings that 
would support a higher evaluation on the basis of functional loss 
due to pain.  In this regard, the December 2006 VA examination 
report notes that there was some tenderness to palpation, a 
slightly antalgic gait, and that he could toe-raise and heel-
raise.  Motor strength was 5/5 in the lower extremities, to 
include on dorsiflexion and plantar flexion.  Deep tendon 
reflexes were 2+ and symmetrical at the ankles.  He had good 
sensation in the superficial deep peroneal nerve.  The examiner 
stated that there was no additional functional impairment due to 
pain, weakness, fatigability, incoordination, or flare-ups, no 
assistive devices, no incapacitating episodes or radiation of 
pain, and no neurologic findings or effects on the usual 
occupation or daily activities.  Therefore, even taking into 
account the notations of left ankle pain, the Board finds that, 
when the ranges of motion in the left ankle are considered 
together with the evidence of functional loss due to left ankle 
pathology, the evidence is insufficient to show that the loss of 
motion in the left ankle more nearly approximates the criteria 
for an initial evaluation  in excess of 20 percent, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  

In deciding the Veteran's claim, the Board has considered the 
determinations in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the 
Veteran is entitled to an increased initial evaluation for 
separate periods based on the facts found during the appeal 
period.  To the extent that the claim has been denied, the Board 
does not find evidence that the Veteran's evaluation should be 
increased for any separate period based on the facts found during 
the whole appeal period.  The evidence of record supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal period, 
except as noted.  The Board therefore finds that the evidence is 
insufficient to show that the Veteran had a worsening of the 
disability in issue, such that an increased initial evaluation is 
warranted, other than as noted.

In reaching this decision, to the extent that the claim has been 
denied, the Board has considered the doctrine of reasonable 
doubt; however, as is stated above, the preponderance of the 
evidence is against the appellant's claim, and the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


III.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in July 2006.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board notes that the VCAA notice was issued in 
association with the Veteran's claim for service connection for a 
left ankle disability, and that this claim was granted in January 
2007.  In such a case, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice was intended to serve has been fulfilled; no additional 
§ 5103(a) notice is required.  Dingess v. Nicholson, 19 Vet. App. 
473, 491 (2006).   

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issues on appeal have been 
obtained and are associated with the Veteran's claims files.  The 
RO has obtained the Veteran's VA and non-VA medical records.  The 
Veteran has been afforded examinations, and with regard to the 
claims for service connection, etiological opinions have been 
obtained.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


ORDER

Service connection for bilateral hearing loss, and a lumbar spine 
disability, is denied.  

An initial evaluation of 20 percent, and no more, for service-
connected left ankle degenerative joint disease, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits. 


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


